 
REINSTATEMENT OF CONTRACT AGREEMENT
 
WHEREAS, Vital Weight Control, Inc., a Texas Corporation, ("Vital") entered into
a Bariatric Program Sponsorship Agreement dated March 22, 2006, ("the Contract")
by and between Vital and First Street Hospital, a Texas Limited Partnership,
("First Street"); and,
 
WHEREAS, the Contract was amended by a Letter of Amendment dated February 13,
2008, (the Contract and the Letter of Amendment being herein referred to jointly
as "the Contract as Amended");
 
WHEREAS, Vital terminated for cause the Contract as Amended effective January
30, 2009; and
 
WHEREAS, it is the desire of the parties to reinstate and amend the Contract as
Amended, as follows:
 
For and in consideration of the premises and for the additional consideration of
the execution by the parties of that certain Letter of Agreement of even date
herewith and executed contemporaneously herewith granting Vital the right of
exclusive agency as such term is defined in the Letter of Agreement, and the
additional consideration of the delivery upon the execution hereof of the sum of
Four Hundred Thousand and NO/100 Dollars, $400,000.00, representing the January
15, 2009 and February 1, 2009, payments as required under the terms of the
Contract as Amended, Vital and First Street agree to reinstate and do hereby
reinstate the Contract as Amended effective as of the date of termination
(January 30, 2009).
 
Furthermore, it is agreed that the Contract as Amended shall be and is hereby
further amended to have the second sentence of Section 5.2 (c) of the Contract
as Amended to read as follows: "Vital, but not the Hospital, may unilaterally
terminate this Agreement at any time upon ninety (90) days written notice to the
Hospital."
 
Other than as afore stated expressly to the contrary, all of the other terms and
provisions of the Contract as Amended shall remain unchanged and in full force
and effect.
 
Dated this 6th day of February, 2009.
     
Vital Weight Control, Inc.
First Street Hospital
   
/s/Diane Crumley, President
/s/Jacob Varon, General Partner

  
 
 

--------------------------------------------------------------------------------

 